DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 4 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest an electrical connector defining a first mating slot and a second mating slot and comprising: a wall separating a first mating slot from a second mating slot; a row of spaced apart flexible first terminals disposed on a first side of the wall and communicating with the first mating slot; and a row of spaced apart flexible second terminals disposed on an opposite second side of the wall and communicating with the second mating slot, each flexible first terminal corresponding to a flexible second terminal, such that corresponding first and second terminals can resiliently flex toward and make contact with one another through an opening defined within the wall. 
Regarding claim 3, the prior art does not disclose or suggest, an electrical connector for providing electrical connection between a first printed circuit board and a second printed circuit board, the connector defining first and second mating slots and comprising: at least one wall separating the first mating slot from the second mating slot; a row of spaced apart flexible first terminals disposed on a first side of the at least one wall and communicating with the first mating slot; and a row of spaced apart flexible second terminals disposed on an opposite second side of the at least one wall and communicating with the second mating slot, each flexible second terminal corresponding to and electrically connected to a different flexible first terminal, such that when first printed circuit board and second printed circuit board are received in the respective first and second mating slots, corresponding first and second terminals electrically connect corresponding traces of the first and second printed circuit boards. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200313323), (US 8535069), (US 8292667), (US 8206174), (US 8075343), (US 7604490), (US 7520781), (US 7517253), (US 7445505), (US 20060134975), (US 6835091), (US 6674644), (US 6273757), (US 5295843), (US 5085601) and (US 4623207) discloses the features similar to presently claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARSHAD C PATEL/           Primary Examiner, Art Unit 2831